Citation Nr: 1216123	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Whether the appellant is the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to July 1975.  The Veteran is deceased and the appellant seeks to establish her status as the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The record indicates that jurisdiction over the case resides with the RO in St. Louis, Missouri, where the Veteran died.

In September 2011, the appellant testified during a hearing before the undersigned Acting Veterans Law Judge in Washington, DC.  At that time, she submitted additional evidence with a waiver of RO review.  The record was held open for 30 days following the hearing to provide the appellant with additional time and opportunity to submit evidence.  In November 2011, the appellant submitted additional evidence with a waiver of RO review.  


FINDINGS OF FACT

1.  The Veteran and appellant were married in March 1975, and the appellant was the Veteran's lawful spouse at the time of his death in November 2007.

2.  The Veteran and appellant were separated briefly in late 1976 and then from June 1978 to November 2007.

3.  The separations were due to the misconduct of, or procured by, the Veteran without the fault of the appellant.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the Board's favorable determination, no further discussion of VCAA compliance is needed at this time.  

Analysis

Governing law provides that dependency and indemnity compensation (DIC) benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002).

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2011).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2011).  

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b) (2011).

The Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. §101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In this case, there appears to be no dispute that the Veteran and appellant were married in March 1975.  Although the record contains the Veteran's report that he and the appellant divorced in June 1978, the appellant has asserted that they were in fact never divorced and has provided a certificate from the Superior Court of the District of Columbia stating that no decree of divorce or annulment of marriage in the names of the Veteran and appellant is of record.  The record also contains the Veteran's certificate of death, which reflects that he was divorced at the time of his death; however, the appellant has submitted a revised certificate of death noting her as the surviving spouse based on an affidavit.  Thus, resolving all reasonable doubt in the appellant's favor, the Board finds that she was the Veteran's lawful spouse at the time of his death in November 2007.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The remaining questions are whether the Veteran and appellant continuously cohabited from March 1975 to the date of the Veteran's death, and, if not, whether the separation was due to the misconduct of, or procured by, the Veteran, without the fault of the appellant.

On her May 2008 claim for VA benefits, the appellant indicated that she had not lived continuously with the Veteran from the date of marriage to the date of his death.  She cited the cause of the separation as illness.

On her March 2010 VA Form 9, the appellant stated that she and the Veteran were still married and communicating prior to his death.  She noted that the reason she and the Veteran went to court in June 1978 was for domestic violence and that she needed more time to obtain documentation of that.  She added that she and the Veteran talked about living together again when he visited her in June 2005.

During the September 2011 Board hearing, the appellant testified that she and the Veteran had briefly separated in late 1976 when he became abusive and the Veteran had been ordered out of their home by a family court due to domestic violence in June 1978, but that they had never sought a divorce.  She added that she and the Veteran had maintained contact and she had even sent him money on a number of occasions.  In this regard, the appellant has provided copies of money transfers from her to the Veteran from November 2005 to July 2006.  She also testified that in 2006 she and the Veteran had discussed moving in together again after he bought a house with a VA loan.  Lastly, the appellant testified that the Social Security Administration (SSA) had denied her claim for survivor benefits not because she was not the surviving spouse but because the Veteran did not have enough credits.

Given the above, the record shows that the Veteran and appellant were separated briefly in late 1976 and from June 1978 to November 2007, a period of almost 30 years.  However, the record also shows that they had maintained communications and had recently discussed moving in together again.  The record further shows that the appellant had even provided the Veteran with financial support.  With respect to the cause of the separation, the appellant asserts that their separation was due to domestic abuse by the Veteran.  In this regard, the appellant initially indicated that their separation was due to illness.  Although it is unclear as to whose illness and what the illness was, she has since asserted that their separation was due to the Veteran's abuse and the Veteran's VA medical records show a past history of alcohol dependence.  In the absence of contradictory information, and resolving all reasonable doubt in the appellant's favor, the Board finds that the separations were due to the misconduct of, or procured by, the Veteran without the fault of the appellant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Therefore, the appellant is entitled to recognition as the surviving spouse of the Veteran.



ORDER

Recognition as the surviving spouse of the Veteran is granted.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


